Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application filed 4/22/2020 was received and considered.
Claims 1-17 are pending.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
“A Survey on Lightweight Entity Authentication with Strong PUFs” by Delvaux et al. teaches transmitting, by an IoT device authentication apparatus (server), a random number (y) to an IoT device (token) (p. 26, Fig. 23) and encrypting, by the IoT device authentication apparatus, the random number using a previously registered value (Enc(r;y), p. 26, Fig. 23), generating, by the IoT device, a first device response value (r) from a previously registered first device challenge value (c) using a Physical Unclonable Function (PUF) (SPUF, p. 26, Fig. 23) and  encrypting, by the IoT device, the random number, received from the IoT device authentication apparatus (y), using the first device response value (Enc(r;y), p. 26, Fig. 23); and checking, by the IoT device authentication apparatus, whether the random number encrypted matches the random number encrypted using the PUF, which is received from the IoT device, thereby performing authentication of the IoT device (check if “a” does not equal Enc(r;y), p. 26, Fig. 23).  
WO 2011/120974 A1 to Benedetti
EP 2326043 A1 to Dekker teaches updating a white box cryptography value using in a challenge-response authentication (¶49).
"Practical and secure IoT device authentication using physical unclonable functions" by Wallrabenstein teaches PUF-based encryption (p. 103, §C).
"A whitebox cryptography application for mobile device security against whitebox attacks-how to apply WBC on mobile device" by Park teaches using whitebox cryptography to reduce key exposure (§B).
US 2019/0012664 A1 to Viola teaches using white box cryptography as an alternative to a trusted execution environment (¶135).
US 20150012737 A1 to Newell teaches using white box cryptography for AES (¶36) and using a PUF with WBC (¶37).
However, the prior art fails to teach or provide motivation for a reasonable combination to achieve the combination of calculating the first device response value from a previously registered first device challenge value using a PUF and checking, by the IoT device authentication apparatus, whether the random number encrypted using the white-box cryptography method matches the random number encrypted using the PUF, which is received from the IoT device as described in the claims as a whole and as defined in ¶42 of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
January 26, 2022